23 So.3d 219 (2009)
Keith M. DURAN, Appellant,
v.
STATE of Florida, DEPARTMENT OF REVENUE, CHILD SUPPORT ENFORCEMENT PROGRAM, o/b/o, Rachel M. ASHE, Appellee.
No. 1D09-4597.
District Court of Appeal of Florida, First District.
December 8, 2009.
Keith M. Duran, pro se, Appellant.
Bill McCollum, Attorney General, and Toni C. Bernstein, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
On appellee's proper confession of error, the final order of the lower tribunal is quashed and this cause is remanded for further proceedings.
WOLF, VAN NORTWICK, and ROBERTS, JJ., concur.